   Case: 4:21-cv-00687-SRC Doc. #: 1 Filed: 06/14/21 Page: 1 of 9 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI

  ALTHEIA WOODS, individually and on                  Case No.
  behalf of all others similarly situated,
                                                    CLASS ACTION COMPLAINT
                 Plaintiff,
                                                    DEMAND FOR JURY TRIAL
  v.

  NORTH STAR INSURANCE ADVISORS
  LLC, a Missouri company,

                 Defendant.


                               CLASS ACTION COMPLAINT
       Plaintiff Altheia Woods (“Plaintiff Woods” or “Woods”) brings this Class Action

Complaint and Demand for Jury Trial against Defendant North Star Insurance Advisors LLC
(“Defendant” or “North Star”) to stop the Defendant from violating the Telephone Consumer
Protection Act by making pre-recorded telemarketing calls to cellular telephone numbers without
consent. Plaintiff also seeks injunctive and monetary relief for all persons injured by Defendant’s
conduct. Plaintiff Woods, for this Complaint, alleges as follows upon personal knowledge as to
herself and her own acts and experiences, and, as to all other matters, upon information and

belief, including investigation conducted by her attorneys.
                                               PARTIES
       1.      Plaintiff Altheia Woods is a resident of Marshall, Missouri.
       2.      Defendant North Star Insurance Advisors is a Missouri registered company
headquartered in Wentzville, Missouri. Defendant North Star conducts business throughout this
District and the U.S.
                                    JURISDICTION AND VENUE
       3.      This Court has federal question subject matter jurisdiction over this action under
28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
§227 (“TCPA”).
   Case: 4:21-cv-00687-SRC Doc. #: 1 Filed: 06/14/21 Page: 2 of 9 PageID #: 2




         4.    This Court has personal jurisdiction over the Defendant and venue is appropriate
because the Defendant’s headquarter is located in this District and the wrongful conduct giving

rise to this case was directed by the Defendant from this District in connection with the business
Defendant conducts in this District.
                                           INTRODUCTION
         5.    As the Supreme Court explained at the end of its last term, “Americans
passionately disagree about many things. But they are largely united in their disdain for
robocalls. The Federal Government receives a staggering number of complaints about
robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of
complaints. For nearly 30 years, the people’s representatives in Congress have been fighting
back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5
(U.S. July 6, 2020).
         6.    When Congress enacted the TCPA in 1991, it found that telemarketers called
more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
         7.    By 2003, due to more powerful robocalling technology, telemarketers were
calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA of
1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
         8.    The problems Congress identified when it enacted the TCPA have only grown
exponentially in recent years.
         9.    Industry data shows that the number of robocalls made each month increased
from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three
years.
         10.   According to online robocall tracking service “YouMail,” 4.4 billion robocalls
were placed in April 2021 alone, at a rate of 147.6 million per day. www.robocallindex.com (last
visited May 20, 2021).
         11.   The FCC also has received an increasing number of complaints about unwanted
calls. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.


                                                                                                     2
    Case: 4:21-cv-00687-SRC Doc. #: 1 Filed: 06/14/21 Page: 3 of 9 PageID #: 3




        12.     “Robocalls and telemarketing calls are currently the number one source of
consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

statement of FCC chairman.1
        13.     “The FTC receives more complains about unwanted calls than all other
complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2
                                         COMMON ALLEGATIONS
        14.     Defendant North Star sells final expense insurance to consumers on the
telephone.3
        15.     Defendant North Star uses telemarketing to solicit potential customers for its final
expense insurance packages.
        16.     Defendant North Star calls consumers with a pre-recorded voice message without
first obtaining the consumer’s prior express written consent.
        17.      Defendant North Star uses the name Senior Benefits while placing many of these
calls, just as they did in the calls they made to the Plaintiff.
        18.     A former employee of the Defendant posted a review of their experience while
working for the Defendant, stating that their job entailed “Constantly harassing people about
‘senior benefits.” 4




                                                                                                  5




1
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-consumer-protection-
federal-communications-commission-rules-regulations/160616robocallscomment.pdf
3
  https://northstaria.com/about/
4
  https://www.indeed.com/cmp/North-Star-Insurance-Advisors,-LLC/reviews?fcountry=ALL&start=20
5
  https://www.indeed.com/cmp/North-Star-Insurance-Advisors,-LLC/reviews?fcountry=ALL&start=20


                                                                                                           3
    Case: 4:21-cv-00687-SRC Doc. #: 1 Filed: 06/14/21 Page: 4 of 9 PageID #: 4




        19.       Other former employees of the Defendant have also made complaints online
about the cold calls that they were required to make on behalf of the Defendant, for instance:




                                                                                            6




                                                                                                  7




        20.       Multiple consumers have posted complaints online about receiving unwanted pre-
recorded telemarketing calls from Defendant North Star, including:

              •   “Called in the early evening. Caller ID listed "Carolina Bch, NC." Left part of a
                  robo message asking the listener to listen to a 3-minute pre-recorded message. . .
                  . Another website has identified the number with a senior scam!”8
              •   “Claims to be ‘Senior Benefits,’ a known scam preying on ‘Seniors.’ Give them
                  NO personal information. They are just thieves.”9
              •   “They have called everyday now for a month now. I know it is some kind of scam
                  and I don’t know how to stop them from calling”10
              •   “’SENIOR BENEFITS’ SCAM. Sick of these CRIMINALS PREYING ON THE
                  ELDERLY and INNOCENT!”11
              •   “I press option #2 to remove me, but they still continue to call me.”12

6
  https://www.indeed.com/cmp/North-Star-Insurance-Advisors,-LLC/reviews?fcountry=ALL
7
  https://www.glassdoor.com/Reviews/North-Star-Insurance-Advisors-Reviews-E1053969_P3.htm
8
  https://800notes.com/Phone.aspx/1-910-216-2530
9
  Id.
10
   Id.
11
   https://findwhocallsyou.com/9102162530
12
   Id.


                                                                                                   4
     Case: 4:21-cv-00687-SRC Doc. #: 1 Filed: 06/14/21 Page: 5 of 9 PageID #: 5




              •   “Called me a few times.”13
              •   “I press 2 but Senior Benefits just keeps on calling. These guys need to be
                  stopped!”14
        21.       In response to these calls, Plaintiff Woods files this lawsuit seeking injunctive
relief requiring the Defendant to cease from violating the Telephone Consumer Protection Act,
as well as an award of statutory damages to the members of the Class and costs.
                             PLAINTIFF WOODS’S ALLEGATIONS
        22.       On March 25, 2021 at 8:25 AM, Plaintiff Woods received a pre-recorded call to
her cell phone from phone number 660-460-4033 by the Defendant.
        23.       The Plaintiff answered the call and a pre-recorded message began playing.
        24.       The company name stated in the pre-recorded message was “Senior Benefits.”
        25.       The pre-recorded message asked Plaintiff to press ‘2’ if she was interested in

learning more about final expense insurance.
        26.       Plaintiff pressed ‘2’ and was transferred to a pre-qualifying agent named April.
        27.       After answering a couple of questions, Plaintiff asked the agent what company
she was speaking with. The agent said that the Plaintiff had contacted Senior Benefits and then
proceeded to ask another question. Plaintiff Woods disconnected the call without answering any
more questions.

        28.       Phone number 660-460-4033 is registered to Senior Benefits according to
Whitepages.15
        29.       If one calls 660-460-4033, they will be transferred to speak with a pre-qualifying
agent of Defendant North Star.
        30.       Plaintiff did not provide her consent to North Star to place pre-recorded calls to
her cell phone number.
        31.       The unauthorized solicitation telephone call that Plaintiff received from
Defendant, as alleged herein, has harmed Plaintiff Woods in the form of annoyance, nuisance,

13
   https://800notes.com/Phone.aspx/1-660-460-4033
14
   https://findwhocallsyou.com/6604604033?CallerInfo#Done
15
   https://www.whitepages.com/phone/1-660-460-4033?fromPopSearch=true


                                                                                                       5
   Case: 4:21-cv-00687-SRC Doc. #: 1 Filed: 06/14/21 Page: 6 of 9 PageID #: 6




and invasion of privacy, and disturbed the use and enjoyment of her phone, in addition to the
wear and tear on the phone’s hardware (including the phone’s battery) and the consumption of

memory on the phone.
       32.     Seeking redress for these injuries, Plaintiff Woods, on behalf of herself and a
Class of similarly situated individuals, brings suit under the TCPA.
                                        CLASS ALLEGATIONS
       33.     Plaintiff Woods brings this action pursuant to Federal Rules of Civil Procedure
23(b)(2) and 23(b)(3) and seeks certification of the following Class:
       Pre-recorded No Consent Class: All persons in the United States who from four years
       prior to the filing of this action through trial (1) Defendant (or an agent on Defendant’s
       behalf) called on their cellular telephone number (2) using a pre-recorded voice message,
       and (3) for whom the Defendant claims it obtained consent to call the person or the
       person’s number in the same manner as Defendant claims it supposedly obtained consent
       to call Plaintiff or Plaintiff’s number.

       34.     The following individuals are excluded from the Class: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant, its
subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its
parents have a controlling interest and their current or former employees, officers and directors;
(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
and (6) persons whose claims against the Defendant have been fully and finally adjudicated
and/or released. Plaintiff Woods anticipates the need to amend the Class definitions following
appropriate discovery.
       35.     Numerosity and Typicality: On information and belief, there are hundreds, if not
thousands of members of the Class such that joinder of all members is impracticable.
       36.     Commonality and Predominance: There are many questions of law and fact
common to the claims of the Plaintiff and the Class, and those questions predominate over any
questions that may affect individual members of the Class. Common questions for the Class
include, but are not necessarily limited to the following:


                                                                                                     6
   Case: 4:21-cv-00687-SRC Doc. #: 1 Filed: 06/14/21 Page: 7 of 9 PageID #: 7




       (a)     whether the Defendant placed pre-recorded voice message calls to Plaintiff
               Woods and members of the Pre-recorded No Consent Class;

       (b)     whether the calls were made without first obtaining prior express written consent
               of Plaintiff Woods and members of the Pre-recorded No Consent Class;
       (c)     whether Defendant’s conduct constitutes a violation of the TCPA; and
       (d)     whether members of the Class are entitled to treble damages based on the
               willfulness of Defendant’s conduct.
       37.     Adequate Representation: Plaintiff Woods will fairly and adequately represent
and protect the interests of the Class and has retained counsel competent and experienced in class
actions. Plaintiff Woods has no interests antagonistic to those of the Class, and Defendant has no
defenses unique to Plaintiff. Plaintiff Woods and her counsel are committed to vigorously
prosecuting this action on behalf of the members of the Class, and have the financial resources to
do so. Neither Plaintiff Woods nor her counsel have any interest adverse to the Class.
       38.     Appropriateness: This class action is also appropriate for certification because
Defendant acted or refused to act on grounds generally applicable to the Class and as a whole,
thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of
conduct toward the members of the Class and making final class-wide injunctive relief
appropriate. Defendant’s business practices apply to and affect the members of the Class
uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
respect to the Class as wholes, not on facts or law applicable only to Plaintiff Woods.
Additionally, the damages suffered by individual members of the Class will likely be small
relative to the burden and expense of individual prosecution of the complex litigation
necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of
the Class to obtain effective relief from Defendant’s misconduct on an individual basis. A class
action provides the benefits of single adjudication, economies of scale, and comprehensive
supervision by a single court.
                                 FIRST CLAIM FOR RELIEF


                                                                                                   7
   Case: 4:21-cv-00687-SRC Doc. #: 1 Filed: 06/14/21 Page: 8 of 9 PageID #: 8




                                Telephone Consumer Protection Act
                                    (Violation of 47 U.S.C. § 227)
               (On Behalf of Plaintiff Woods and the Pre-recorded No Consent Class)
         39.      Plaintiff repeats and realleges the prior paragraphs of this Complaint and

incorporates them by reference herein.
         40.      Defendant North Star transmitted unwanted solicitation telephone calls to Plaintiff
Woods and the other members of the Pre-recorded No Consent Class using a pre-recorded voice
message.
         41.      These pre-recorded voice calls were made en masse without the prior express
written consent of the Plaintiff Woods and the other members of the Pre-recorded No Consent
Class.
         42.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of
Defendant’s conduct, Plaintiff Woods and the other members of the Pre-recorded No Consent
Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each
violation.
                                           PRAYER FOR RELIEF
         WHEREFORE, Plaintiff Woods individually and on behalf of the Class, prays for the

following relief:
         a.       An order certifying this case as a class action on behalf of the Class as defined
               above; appointing Plaintiff Woods as the representative of the Class; and appointing
               her attorneys as Class Counsel;
         b.       An award of actual and/or statutory damages and costs;
         c.       An award of attorney’s fees;
         d.       An order declaring that Defendant’s actions, as set out above, violate the TCPA;
         e.       An injunction requiring the Defendant to cease all unsolicited calling activity, and
to otherwise protect the interests of the Class; and
         f.       Such further and other relief as the Court deems just and proper.
                                                 JURY DEMAND


                                                                                                      8
   Case: 4:21-cv-00687-SRC Doc. #: 1 Filed: 06/14/21 Page: 9 of 9 PageID #: 9




      Plaintiff Woods requests a jury trial.
                                               ALTHEIA WOODS, individually and on behalf of
                                               all others similarly situated,
DATED this 10th day of June, 2021.

                                               By: /s/ Mark Dean
                                               Mark Dean
                                               Law Offices of Mark Dean, LLC
                                               12747 Olive Blvd, Ste 300
                                               St. Louis, MO 63141
                                               Telephone: (314) 675-0000
                                               Fax: (314) 272-6378
                                               Mark@markdeanlaw.com


                                               Avi R. Kaufman *
                                               kaufman@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, FL 33127
                                               Telephone: (305) 469-5881

                                               Attorneys for Plaintiff and the putative Class

                                               *Pro Hac Vice motion forthcoming.




                                                                                                9
